399 S.E.2d 113 (1991)
328 N.C. 88
Richard Sherwood WEBSTER and Benny Mitchell Church
v.
Harrell POWELL, Jr.
No. 258A90.
Supreme Court of North Carolina.
January 10, 1991.
Robert R. Schoch, High Point, for plaintiffs-appellants.
Womble Carlyle Sandridge & Rice by William C. Raper and G. Michael Barnhill, Winston-Salem, for defendant-appellee.
PER CURIAM.
For the reasons stated in the opinion for the Court of Appeals by Orr, J., relating to the statute of limitations on defendant's alleged malpractice, and relating to the failure of the insurance policy in question to cover the fiduciary duties alleged, the decision of the Court of Appeals is affirmed.
AFFIRMED.